Citation Nr: 0604326	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to medication taken for 
service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from May 1977 to June 1978.

In August 1998, the veteran filed a claim for entitlement to 
service connection for a gastrointestinal disability, arguing 
that his current gastrointestinal problems were secondary to 
medications taken for his service-connected disabilities.  
This claim, along with a claim of entitlement to service 
connection for residuals of a left arm fracture, was denied 
by the RO in an October 1999 rating decision as not being 
well grounded.  The veteran did not appeal that decision.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA) was enacted.  The VCAA eliminated well 
groundedness from the standard of review.  Therefore, when 
the veteran filed to reopen his previously-denied claims of 
entitlement to service connection for a left arm disability 
and a gastrointestinal disability in July 1999, the RO 
undertook readjudication of these claims on the merits.  See 
section 7b of the VCAA, Pub.L. No. 106-475, 114 Stat. 2096 
(2000).  These claims were denied in the above-referenced 
October 2002 rating decision, applying the current standard 
of review.  The veteran initiated an appeal of this decision 
and requested the Decision Review Officer (DRO) process.  The 
DRO issued a statement of the case (SOC) in April 2004 that 
continued the denial of his claims.  The veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in April 2004.

The veteran testified before the undersigned Acting Veterans 
Law Judge in regards to the above issues at a personal 
hearing, held by means of video teleconferencing, in October 
2005.  The transcript of the hearing is associated with the 
veteran's VA claims folder.

The issue of entitlement to service connection for a 
gastrointestinal disability, to include as secondary to 
medication taken for service-connected disabilities, is 
addressed in the REMAND portion of this decision.  This issue 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

Issues not on appeal

Also in the above-referenced October 2002 rating decision, 
the RO increased the veteran's service-connected residuals of 
a fracture of the right ulna to 10 percent disabling.  The 
veteran filed a notice of disagreement with this decision in 
July 2003.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  At that time, he also 
filed a claim for entitlement to service connection for a 
head injury.  These claims were both denied in a January 2004 
rating action.  The veteran filed a notice of disagreement in 
April 2004, and a statement of the case was issued in January 
2005.  The veteran did not file a timely substantive appeal 
of these issues.  See 38 C.F.R. § 20.302 (2005); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  These 
issues, accordingly, are not before the Board.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a left arm disability currently exists.


CONCLUSION OF LAW

A left arm disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
left arm disability, which he contends was incurred in an in-
service automobile accident.  See the veteran's October 2005 
hearing transcript, page 10.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his claim in the April 2004 
SOC.  Specifically, the April 2004 SOC detailed the 
evidentiary requirements for service connection.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated August 
22, 2001, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would make reasonable efforts to help him obtain evidence 
kept by the VA and any other Federal government agency, and 
the letter noted that records from the Westside VA Medical 
Center (VAMC) were being requested on his behalf.  He was 
also informed that VA would, on his behalf, obtain private 
medical records as long as he completed a release form for 
such.  The veteran was asked to "complete, sign, and return 
the attached VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)."  

The veteran was also advised in the August 2001 VCAA letter 
that "your service medical records do not show treatment for 
a left arm fracture.  Send evidence showing in service 
occurrence or aggravation of your claimed disease or 
injury."  The veteran was provided with a list of types of 
secondary evidence he could submit in support of his claims.  

Finally, the Board notes that the VCAA letter specifically 
requested the veteran to: "Send the requested evidence as 
soon as possible."  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran, 
which will be discussed below.  Additionally, the veteran was 
provided VA examinations in September 1998, August 1999 and 
March 2002, the results of which will be discussed below.  
The reports of the medical examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran presented testimony to the 
undersigned Acting Veterans Law Judge by means of video 
teleconferencing in October 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to the left arm claim.

1.  Entitlement to service connection for residuals of a left 
arm fracture.  

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



Analysis

The veteran contends that he fractured his left arm as a 
result of a motor vehicle accident in service.

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), there is no evidence of 
any current left arm disability.  During the September 1998 
VA examination, the veteran complained of left wrist pain.  
X-rays taken of the left wrist evidenced no recent fracture 
or arthritis.  The examiner stated "rule-out old second 
metacarpal fracture."  However, subsequent X-rays completed 
during the August 1999 VA examination were negative for 
fracture or arthritis of the veteran's left wrist or left 
elbow.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

The Board notes that the March 2002 VA examination X-ray 
results were in regards to the veteran's right arm, not his 
left as initially stated in the report.  The examining 
radiologist subsequently submitting a signed addendum in 
August 2002 indicating the mistaken reference to a fracture 
in the left arm.  

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may experience occasional left arm 
pain and discomfort.  However, this in and of itself does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  

To the extent that the veteran believes that residuals of a 
left arm fracture exist, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered in support of the veteran's claim by him are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

In the absence of any diagnosed residuals of a left arm 
fracture, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
The veteran's claim of entitlement to service connection for 
a left arm disability fails on this basis alone.

For the sake of completeness the Board will address the 
remaining two elements.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that a left arm disease, such as arthritis, 
existed in service or within one year of such.  His service 
medical records, including the April 1978 separation 
examination, were completely normal.

With respect to in-service injury, the veteran contends that 
he injured his left arm in an in-service motor vehicle 
accident.  See the October 2005 hearing transcript, page 10.  
There are numerous treatment records concerning a motor 
vehicle accident in the veteran's service medical records.  
However, the veteran did not complain at any time of a left 
arm injury, and a left arm disability was never diagnosed in 
service.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

Significantly, there is no mention of a left arm problem by 
the veteran until the September 1998 VA examination, over two 
decades after he left military service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  The Board finds it to be 
particularly significant that the veteran did not mention the 
purported left arm injury in service when he filed for 
service connection for other disabilities resulting from the 
in-service automobile accident in July 1978.  If, as he now 
claims, he sustained a left arm injury from the in-service 
automobile accident, it stands to reason that he would file a 
claim for his left arm soon after service.  He did not.  

Moreover, the veteran reported no left arm injury during a 
September 1978 hospitalization report subsequent to the 
accident, or during VA examinations conducted in January 1979 
and May 1990.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Not only was this 
treatment more contemporaneous, but also at that time there 
was no issue of monetary gain.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

The lack of any reference to a left arm injury, as well as no 
evidence of left arm pain or left arm symptoms, for two 
decades after service, and the filing of the claim for 
service connection over 20 years after service, is itself 
evidence which tends to show that no injury to the left arm 
was sustained in service or that an injury to the left arm, 
if any, did not result in any disability.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence].  The veteran's silence over the years 
as to the matter of an alleged in-service left arm injury 
speaks volumes.

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned a left arm injury in service 
until he brought up the subject in connection with his claim 
for VA benefits over 20 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking probative value.

The Board notes that the August 1999 VA examiner referred to 
a left arm fracture in service and noted: "This has been 
verified with the patient as being his left arm and not his 
right arm."  Had he reviewed the veteran's claims folder as 
he indicated in the examination report, the August 1999 VA 
examiner would have seen that the veteran fractured his right 
ulna, not his left, in service.  As such, any statements by 
the August 1999 VA examiner as to a left arm fracture in 
service are of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) [the Board is not required to 
accept doctors' opinions that are based upon the claimant's 
recitation of medical history]; and Elkins v. Brown, 5 Vet. 
App. 474, 478 [rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis].  

The Board wishes to make it clear that it does not dispute 
that the veteran was involved in a motor vehicle accident 
while in service.  There are numerous reports of such in the 
service medical records.  However, for reasons expressed 
immediately above, the Board finds that the evidence of 
record, as a whole, does not support the veteran's contention 
that he sustained a left arm injury thereby.  Hickson element 
(2) has therefore not been met, and the claim also fails on 
that basis.

With respect to Hickson element (3), medical nexus, no 
medical nexus opinion is of record.  It is clear that in the 
absence of current left arm disability and an in-service left 
arm injury, a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran does not have a 
current left arm disability related to his military service.  
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim also fails on that basis.


ORDER

Entitlement to service connection for residuals of a left arm 
fracture is denied.















							(CONTINUED ON NEXT PAGE)


REMAND

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to medication taken for 
service-connected disabilities.

The veteran contends that his current gastrointestinal 
problems originated in service.  The veteran also argues more 
strongly that his gastrointestinal disability is due to 
medication taken for his service-connected disabilities.  See 
the October 2005 hearing transcript, page 11.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

With respect to the veteran's gastrointestinal claim, Wallin 
elements (1) and (2) have arguably been met.  A review of the 
record reveals the most recent March 2002 VA examiner 
diagnosed the veteran with hiatal hernia and gastroesophageal 
reflux disease (GERD), satisfying Wallin element (1).  With 
respect to Wallin element (2), the veteran is currently 
service-connected for the following: fracture residuals of 
the left and right tibia, scars of the right knee and lower 
left leg, nerve impairment of the left leg and residuals of a 
fracture of the right ulna.  Accordingly, Wallin element (2) 
has been satisfied.

Under these circumstances, the Board believes that a nexus 
opinion must be obtained which addresses the question of 
whether the veteran's current gastrointestinal problems are 
due to the veteran's service-connected disabilities, 
specifically ingestion of medication for such.  See Charles, 
supra.

The Board notes that there is already of record a nexus 
opinion from the August 1999 VA examination report that 
indicates that the veteran's gastritis was initially incurred 
due to alcohol abuse, but aggravated by alcohol abuse by 50 
percent and ibuprofen by 50 percent.  This opinion, however, 
is only in relation to gastritis, a condition that was not 
demonstrated during the most recent March 2002 VA 
examination.  

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether the veteran's current 
gastrointestinal problems are due to or 
the result of any of his service-
connected disabilities.  If not, the 
reviewing physician should determine if 
has there been any aggravation of his 
gastrointestinal problems as a result of 
his service-connected disabilities, 
including ingestion of medication to 
treat such.  If aggravation is 
demonstrated, the examiner is asked to 
specify the degree of aggravation.  If 
the reviewing physician determines that 
physical examination and/or diagnostic 
testing of the veteran is necessary, 
such should be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder.
2.  Thereafter, the veteran's claim for 
entitlement to service connection for a 
gastrointestinal disability, to include 
as secondary to ingestion of medication 
for service-connected disabilities, 
should be readjudicated.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


